IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER                 §
OF THE BAR OF THE SUPREME                 § No. 563, 2015
COURT OF THE STATE OF                     §
DELAWARE:                                 §
                                          § ODC File No. 112607-A
       MELISSA E. CARGNINO                §
           Petitioner.                    §

                             Submitted: October 16, 2015
                              Decided: October 19, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                        ORDER

       This 19th day of October 2015, upon receipt of sufficient evidence

demonstrating that Melissa E. Cargnino, Esquire (“the Petitioner”) is suffering

from physical or mental health problems that adversely affect her ability to

practice law, and without opposition from the Office of Disciplinary Counsel

(“the ODC”), it is HEREBY ORDERED that:

       (1)      The Petitioner, for good cause shown, is hereby immediately

transferred to disability inactive status under Rule 19 of the Delaware Lawyers’

Rules of Disciplinary Procedure until such time that she can demonstrate by

clear and convincing evidence that any disabilities have been removed.

       (2)      The Petitioner shall not practice law in this State or in any other

jurisdiction.
      (3)   The Petitioner represents to the Court that she is not currently

engaged in the practice of law, has no clients, and does not maintain any bank

accounts associated with a law practice. Thus, no receiver need be appointed.

      (4)   Any disciplinary proceedings currently under investigation by the

ODC are stayed pending further order of this Court.

      (5)   This Order shall be made public.

                                      BY THE COURT:


                                      /s/ Karen L. Valihura
                                             Justice




                                      2